DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-19 and 23 are pending and have been examined, where claims 1-5, 11-16 and 23 is/are rejected and claim 6-10 and 17-19 is/are objected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary. 
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-19 and 23 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining, based on the target feature vector and a preset similarity range between the at least one similar image and the target image, a search region in the N-dimensional feature space; determining, among the plurality of images, one or more candidate images, the feature vector of each candidate image being within the search region; and determining, among the one or more candidate images, the at least one similar image to the target image based on the preset similarity range, the target feature vector, and the one or more feature vectors of the one or more candidate images” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image 
V.	The PCT application, PCT/CN2019/085630, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 1-19 and 23 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 12-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 5644765) in view of Baba (US 20070122063).

obtaining a target image and a plurality of images, wherein at least one similar image to the target image is to be searched from the plurality of images (see figure 1, 20 is the target image, 33 includes plurality of images, images in 33 are to be searched);
determining a target feature vector of the target image and a feature vector of each of the plurality of images, each of the target feature vector and the feature vectors being an N-dimensional feature vector in an N-dimensional feature space (see figure 1, the features in 52 for image 20 has n dimensions and are compared to each of the image features in 33, see column 2, lines 43-45, ‘various kinds of features for an input image’, features are extracted are finite, then finite number is read as N);

    PNG
    media_image1.png
    71
    544
    media_image1.png
    Greyscale

determining, based on the target feature vector and a preset similarity range between the at least one similar image and the target image, a search region in the N-dimensional feature space (see figure 1, 52 calculates similarity or distance between 20 and all the image features, column 3, lines 3-16, candidate determination unit 5 stores the software program, and includes a retrieval unit 51 using additional information, a similarity calculation unit 52 for 
determining, among the plurality of images, one or more candidate images, the feature vector of each candidate image being within the search region (see figure 1, 21 shows the results of candidates images, see column 4, lines 19-26, remaining image data is sequentially selected as candidates starting from a second candidate in the order of similarity);
determining, among the one or more candidate images, the target feature vector, and the one or more feature vectors of the one or more candidate images (selecting image completely coincides with one of the stored image data, the coincident image data is selected as a first candidate, thereafter, remaining image data is sequentially selected as candidates starting from a second candidate in the order of similarity, see column 4, lines 20-25 and lines 44-50, image data which has the smallest distance value is determined to be most similar to the illustrative image, this processing is performed by the similarity calculation unit 52):

    PNG
    media_image2.png
    517
    930
    media_image2.png
    Greyscale
.
the at least one similar image to the target image based on the preset similarity range, the target feature vector, and the one or more feature vectors of the one or more candidate images. However, Shimura teaches calculating the value of the distance between each of the plurality of feature data and feature data of image data having the additional information selected in the selecting step (see column 1, lines 35-40), which suggests a preset similarity range. 
Baba discloses determining, among the one or more candidate images, the at least one similar image to the target image based on the preset similarity range, the target feature vector, and the one or more feature vectors of the one or more candidate images (See figure 9 below, the use condition is a condition for using the type Cx of the shape feature of the representative pattern image Ri for the retrieval. More specifically, the condition defines the range of the similarity of the representative pattern image Ri obtained when the type Cx of the shape feature is used, see paragraph 47):

    PNG
    media_image3.png
    203
    559
    media_image3.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a preset similarity range to extract additional information from image object for improving image recognition rate.


for each of the one or more candidate images, determining a similarity degree between the target image and the candidate image (see figure 1, 21 shows the results of candidates images, see column 4, lines 19-26, remaining image data is sequentially selected as candidates starting from a second candidate in the order of similarity);
selecting, among the one or more candidate images, at least one candidate image, the similarity degree of each selected candidate image being within the preset similarity range (selecting image completely coincides with one of the stored image data, the coincident image data is selected as a first candidate, thereafter, remaining image data is sequentially selected as candidates starting from a second candidate in the order of similarity, see column 4, lines 20-25); and
designating the at least one selected candidate image as the at least one similar image to the target image (see column 4, lines 20-25 and lines 44-50, image data which has the smallest distance value is determined to be most similar to the illustrative image, this processing is performed by the similarity calculation unit 52).

Regarding claim 3, Shimura discloses the system of claim 2, wherein the at least one similar image includes a plurality of similar images, the at least one processor is further configured to direct the system to perform additional operations including:
sorting feature data of a plurality of candidates in the order of higher similarity); and
transmitting, to a terminal device, a display list including at least a portion of the plurality of similar images, wherein at least a portion of the plurality of similar images are ranked according to the first ranking result in the display list (see paragraph 57, representing Euclid distance and an axis of ordinate representing the number of sample pattern images, this probability density distribution 300 can be displayed).

Regarding claim 4, Shimura discloses the system claim 1, wherein the target feature vector includes a target feature value in each dimension in the N-dimensional feature space (see figure 1, the features in 52 for image 20 has n dimensions and are compared to each of the image features in 33, see column 2, lines 43-45, ‘various kinds of features for an input image’, features are extracted are finite, then finite number is read as N).

Regarding claim 5, Baba discloses the system of claim 4, wherein to determine the search region in the N-dimensional feature space, the at least one processor is further configured to direct the system to perform additional operations including:


    PNG
    media_image4.png
    301
    287
    media_image4.png
    Greyscale

in each dimension, determining a coordinate range of the at least one similar image, a difference between the target feature value in the dimension and each value in the coordinate range being within the geometrical distance range (see paragraph 57, creating unit 702 creates a probability density distribution 300 of the sample pattern images Sj in terms of the calculated Euclidean distance and figure 3, the dimension is on the x-axis), and
determining, based on the coordinate range in each dimension, the search region (see figure 9 below):

    PNG
    media_image5.png
    193
    745
    media_image5.png
    Greyscale
.


Regarding claim 13 see the rationale and rejection for claim 2. 

Regarding claim 14 see the rationale and rejection for claim 3. 

Regarding claim 15 see the rationale and rejection for claim 4. 

Regarding claim 16 see the rationale and rejection for claim 5. 

3.	Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US 5644765) in view of Baba (US 20070122063) and Luo “Facial expression recognition based on fusion feature of PCA and LBP with SVM.”

Regarding claim 11, the combination of Shimura and Baba as a whole discloses all the limitations of claim 1, but is silent in disclosing the system claim 1, wherein to determine the one or more candidate images among the plurality of images, the at least one processor is further configured to direct the system to perform additional operations including:
storing the feature vectors of the plurality of images into a table, the table including a plurality of rows and N columns, each row representing an image of the plurality of images, and each column representing a dimension in the N- dimensional feature space; creating an index for each of the N columns of the table; and selecting, among the plurality of images, the one or 
Luo discloses the system claim 1, wherein to determine the one or more candidate images among the plurality of images, the at least one processor is further configured to direct the system to perform additional operations including: storing the feature vectors of the plurality of images into a table, the table including a plurality of rows and N columns, each row representing an image of the plurality of images, and each column representing a dimension in the N-dimensional feature space (see equation 2, X is the input matrix with N number of columns and M rows); creating an index for each of the N columns of the table (see equation 2, the index for N and M are i and j, respectively); and selecting, among the plurality of images, the one or more candidate images based on the search region and the indexes of the table, the feature vector of each candidate image being within the search region (see below equation 2, r eigen faces are selected from N for features representations):

    PNG
    media_image6.png
    60
    457
    media_image6.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include generating a table with index to detection in order to find area(s) of an image where it exist a potential object and exclude any regions which belong to the background of an image for improving image recognition rate.



[4]	Claim Objections
Claim 6-10 and 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 6, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the system of claim 4, wherein to determine the search region in the N-dimensional feature space, the at least one processor is further configured to direct the system to perform additional operations including: determining a geometrical distance range in the N-dimensional feature space corresponding to the preset similarity range, the geometrical distance range being defined by a shortest geometrical distance and a longest geometrical distance; in each dimension, determining, based on the shortest geometrical distance and the target feature value in the dimension, a first coordinate range, a difference between the target feature value in the dimension and each value in the first coordinate range being smaller than the shortest geometrical distance; in each dimension, determining, based on the longest geometrical distance and the target feature value in the dimension, a second coordinate range, a difference between the target feature value in the dimension and each value in the second coordinate range being smaller than the longest geometrical distance; determining a first region defined by the first coordinate ranges in the N- dimensional feature space and a second region defined by the second coordinate ranges in the N-dimensional feature space; and determining a region in the second region excluding the ” in combination with the rest of the limitations of claims 1 and 4.

Regarding claim 17 see the rationale for claim 6. 

Yakubovich (US 20140079314) discloses one considers the distance between one cluster and another cluster to be equal to the shortest distance from any member of a given cluster to any member of another cluster. In complete-link clustering, one considers the distance between one cluster and another cluster to be equal to the longest distance from any member of a given cluster to any member of another cluster but is silent in disclosing all the limitations of claim 6.

Regarding claim 7, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): “the system claim 1, wherein to determine the search region in the N-dimensional feature space, the at least one processor is further configured to direct the system to perform additional operations including: dividing the preset similarity range into a plurality of sub-ranges; and for each of the plurality of sub-ranges, determining, based on the target feature vector, a sub-search region corresponding to the sub-range in the N- dimensional feature space, and wherein the search region includes plurality of sub-search regions corresponding to the plurality of sub-ranges” in combination with the rest of the limitations of claim 1.



Baba discloses one preset similarity range but not plurality of sub-ranges (see figure 9):

    PNG
    media_image5.png
    193
    745
    media_image5.png
    Greyscale
.

Regarding claim 18 see the rationale for claim 7. 

Claims 19 is objected because they all depend on claim 18 which contain allowable subject matter. 


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 1/10/22